Name: COMMISSION REGULATION (EC) No 97/97 of 21 January 1997 determining the extent to which the applications for import licences submitted in January 1997 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 22. 1 . 97 EN Official Journal of the European Communities No L 19/ 15 COMMISSION REGULATION (EC) No 97/97 of 21 January 1997 determining the extent to which the applications , for import licences submitted in January 1997 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted rHE COMMISSION OF THE EUROPEAN COMMUNITIES, having regard to the Treaty establishing the European Community, having regard to Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for he application of the import arrangements and opening :ariff quotas for milk and milk products ('), as last imended by Regulation (EC) No 2325/96 (2), and in par ­ :icular Article 14 (4) thereof, Whereas applications lodged for the products referred to n Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available; whereas, therefore , the allocation factors should be fixed for the quantities applied for the period 1 January to 31 March 1997, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1600/95 listed in the Annex hereto, lodged under Regula ­ tion (EC) No 1600/95 for the period 1 January to 31 March 1997, shall be awarded in accordance with the al ­ location factors indicated . Article 2 This Regulation shall enter into force on 22 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 151 , 1 . 7. 1995, p. 12 . 2) OJ No L 316, 5 . 12. 1996, p . 11 . No L 19/ 16 I EN I Official Journal of the European Communities 22. 1 . 97 ANNEX Order number in Annex II to Regulation (EC) No 1600/95 Allocation factor 36 0,0084 37 0,0050 39 0,1483 40 0,0103 4i ; 0,0141 42 0,0124 44 0,0056 47 0,0043